Citation Nr: 0607679	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for heart disease, to 
include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to April 1967.  
He also served in the Indiana Army National Guard from 1983 
to 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A March 1964 service medical record reflects that the veteran 
was diagnosed with a functional heart murmur.  The record 
further reflects that in November 2000, a private physician 
indicated that the veteran had a grade 2/6 systolic ejection 
murmur at the left sternal border and apex.  Likewise, on VA 
examination in May 2005, the examiner reported that the 
veteran had murmurs, rubs, or gallops.  The record also 
demonstrates that the veteran has been diagnosed with, and 
sought treatment for, hypertension and supraventricular 
tachycardia (Wolff-Parkinson-White syndrome).  However, 
although VA examiners, in reports of VA cardiovascular 
examination in February 2003 and May 2005 have commented on 
the nature and etiology of the veteran's hypertension and 
tachycardia (Wolff-Parkinson-White syndrome), the record does 
not contain a clinical opinion as to whether  the veteran's 
particular murmur is symptomatic of a cardiac disability or 
is merely a benign clinical finding.  Such would be useful in 
adjudication of the claim de novo.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to furnish the names, addresses, 
and dates of treatment of all medical 
providers from whom he has received 
treatment for a heart murmur since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already of 
record.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiology, if available, to determine 
the nature and etiology of the current 
heart murmur, identified on examination 
in November 2000 as a systolic ejection 
murmur.   The examiner should 
specifically comment on whether or not 
the veteran's particular murmur 
constitutes a disability or disease 
entity, as opposed to an incidental 
finding of no clinical significance.  
Additionally, the examiner should 
specifically comment on whether the 
veteran's heart murmur is related to his 
current supraventricular tachycardia, 
hypertension, or any other diagnosed 
cardiovascular disability.  Finally, the 
examiner should furnish an opinion as to 
whether it is at least as likely as not 
that any current murmur is etiologically 
related to service.  

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


